USCA11 Case: 20-10986     Date Filed: 05/21/2021   Page: 1 of 12



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10986
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:16-cr-20575-RNS-5


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus


YINA MARIA CASTANEDA BENAVIDEZ,
a.k.a La Reina,
a.k.a. Ingeniera,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                               (May 21, 2021)

Before LAGOA, BRASHER, and BLACK, Circuit Judges.

PER CURIAM:
         USCA11 Case: 20-10986       Date Filed: 05/21/2021    Page: 2 of 12



      Yina Castaneda Benavidez (Castaneda) appeals her conviction and 270-

month, below-guidelines sentence for conspiring to distribute five or more

kilograms of cocaine knowing or having reasonable cause to believe it would be

unlawfully imported into the United States, in violation of 21 U.S.C. §§ 959(a) and

963. Castaneda, who was convicted after a jury trial, argues: (1) the district court

erred in denying her motion for judgment of acquittal, filed under Federal Rule of

Criminal Procedure 29; and (2) her sentence was substantively unreasonable.

After review, we affirm Castaneda’s conviction and sentence.

                                  I. DISCUSSION

A. Denial of Motion for Judgment of Acquittal

      Castaneda first argues it was error for the district court to deny her Rule 29

motion for judgment of acquittal, which she renewed at the close of all the

evidence. She contends the government failed to prove she knew or had

reasonable cause to believe the cocaine at issue—which departed from Tumaco,

Colombia and traveled via go-fast boat to Central America—was destined for

unlawful importation into the United States.

      We review the denial of a motion for judgment of acquittal on sufficiency of

the evidence grounds de novo, viewing the evidence in the light most favorable to

the government and drawing all reasonable inferences and credibility choices in the

government’s favor. United States v. Browne, 505 F.3d 1229, 1253 (11th Cir.


                                          2
            USCA11 Case: 20-10986     Date Filed: 05/21/2021   Page: 3 of 12



2007). We will affirm the verdict if a reasonable jury could conclude the evidence

establishes the defendant’s guilt beyond a reasonable doubt. Id. “This inquiry

does not require that the evidence be inconsistent with every reasonable hypothesis

except guilt.” Id. (quotation marks omitted). Instead, “the jury is free to choose

between or among the reasonable conclusions to be drawn from the evidence

presented at trial,” and “our sufficiency review requires only that a guilty verdict

be reasonable, not inevitable” based on that evidence. Id. (quotation marks

omitted).

      The test for the sufficiency of the evidence is the same whether the evidence

is direct or circumstantial, and we make no distinction between the weight given to

direct or circumstantial evidence. United States v. Mieres-Borges, 919 F.2d 652,

657 (11th Cir. 1990). However, “[w]hen the government relies on circumstantial

evidence, reasonable inferences, not mere speculation, must support the

conviction.” United States v. Mendez, 528 F.3d 811, 814 (11th Cir. 2008).

      The district court did not err in denying Castaneda’s motion for judgment of

acquittal. At trial, the government was required to prove Castaneda conspired to

distribute cocaine “knowing, or having reasonable cause to believe” it would be

“unlawfully imported into the United States or into waters within a distance of 12




                                          3
           USCA11 Case: 20-10986           Date Filed: 05/21/2021        Page: 4 of 12



miles of the coast of the United States.” 21 U.S.C. §§ 959(a), 963. 1 Although the

government did not present direct evidence of Castaneda’s knowledge, it presented

sufficient circumstantial evidence from which a reasonable jury could conclude

Castaneda knew or had reasonable cause to believe the cocaine would be

unlawfully imported into the United States. See United States v. Bollinger, 796

F.2d 1394, 1405 (11th Cir. 1986) (knowledge cocaine was to be imported in

violation of 21 U.S.C. § 952 could be proven through circumstantial evidence),

modified on other grounds on denial of reh’g, 837 F.2d 436 (11th Cir. 1988).

       First, the testimony of Castaneda’s codefendants suggests she knew or had

reasonable cause to believe the cocaine would be unlawfully imported into the

United States. The indictment charged Castaneda and ten codefendants with the

same conspiracy. Four of those codefendants, who pleaded guilty to the

conspiracy, testified that they: (1) worked with Castaneda to smuggle loads of

cocaine weighing hundreds of kilograms each from Colombia to Central America,

and (2) knew the cocaine would be imported into the United States.


       1
         Section 959(a) makes it unlawful to manufacture or distribute a controlled substance
“intending, knowing, or having reasonable cause to believe [it] will be unlawfully imported into
the United States or into waters within a distance of 12 miles of the coast of the United States.”
21 U.S.C. § 959(a). Though Castaneda’s July 28, 2016, indictment refers to 21 U.S.C.
§ 959(a)(2), which prohibited any person from manufacturing or distributing a controlled
subsection “knowing” it would be unlawfully imported into the United States, that subsection
was eliminated when the statute was amended on May 16, 2016, before the conspiracy ended.
See Transnational Drug Trafficking Act of 2015; Pub. L. 114-154, § 2, 130 Stat. 387 (2016).
The jury was instructed to apply the revised statutory language if it found Castaneda’s
participation in the conspiracy continued after the amendment.
                                                 4
          USCA11 Case: 20-10986      Date Filed: 05/21/2021    Page: 5 of 12



      Julio Belalcazar Estacio (Belalcazar) testified the drug trafficking

organization he and Castaneda were involved in aimed to send cocaine from

Colombia to Central America, “with the final destination being [the] United

States.” He further stated his contacts in Central America told him the cocaine was

going to be sent to the United States and it was no secret the cocaine was going

there. Jefferson Sevillano Quinones testified he knew the cocaine would

ultimately be sold in the United States because one of his bosses in the drug

trafficking organization—Eider Bonilla Moran (Bonilla)—had told him so, and

most people in the organization knew the cocaine’s final destination was the

United States. Ariel Angulo Lasso similarly testified the cocaine’s final

destination was the United States, and it was no secret the cocaine was going to the

United States, where it was “more expensive.” Ceneiber Quinones Jurado likewise

testified he knew the cocaine was going to the United States “because it’s obvious”

and because that was “where the drugs cost the most.” He also testified everyone

in the drug trafficking organization knew the cocaine was going to the United

States.

      That Castaneda’s codefendants all knew the cocaine was bound for the

United States suggests that Castaneda herself would have also known this

information. Significantly, the latter three codefendants testified Castaneda ranked

higher in the drug trafficking organization than they did, further indicating she


                                          5
          USCA11 Case: 20-10986      Date Filed: 05/21/2021    Page: 6 of 12



would have known at least as much as they did about where the cocaine was

headed.

      Second, Castaneda’s intercepted communications referenced U.S. law

enforcement agencies and U.S. currency. Specifically, Castaneda expressed

concern about the United States Drug Enforcement Administration and told

Belalcazar when the “gringos,” meaning the United States Coast Guard, were

patrolling the waters in which the cocaine was being transported. Castaneda also

discussed the price of cocaine in U.S. dollars and did not mention any currency

other than the U.S. dollar or the Colombian peso. Though these communications

do not directly state the cocaine was destined for the United States, they further

suggest Castaneda knew or had reasonable cause to believe it was going there.

      Third, the government presented other testimony indicating the cocaine was

bound for the United States. The government’s international drug trafficking

expert testified the quantity of cocaine involved in the shipments indicated it was

“highly likely” the cocaine would be sent to a large and profitable consumer

market, which existed in the Untied States but not Central America, and that the

cocaine could sell for far more money in the United States than in Central America

or Mexico. The government’s expert further testified that Central America was a

critical transshipment zone where cocaine from Colombia was prepared for further

shipment on to the United States, and that transporting the cocaine to Central


                                          6
         USCA11 Case: 20-10986       Date Filed: 05/21/2021   Page: 7 of 12



America enabled Colombian drug traffickers to avoid cartel violence in Mexico. A

Colombian National Police Officer who investigated Castaneda and the drug

trafficking organization similarly testified that cocaine is typically smuggled from

Tumaco to Central America and then to the United States, and that it was unlikely

the cocaine was being sent elsewhere. This testimony regarding the likely market

for and typical route of the cocaine to the United States via Central America

further suggests Castaneda had reason to know the cocaine would be unlawfully

imported into the United States.

      Castaneda argues the government offered only speculation about her

knowledge of where the cocaine was headed. She also contends the fact she may

have been paid in U.S. dollars is not evidence the cocaine was going to the United

States and points out her expert testified there are large consumer markets for

cocaine outside the United States, such as in Europe. She also asserts cooperating

witnesses are not credible because they hope to receive favorable treatment from

the government. These arguments are unavailing, however, as we draw all

reasonable inferences and credibility choices in the government’s favor, and the

jury was “free to choose between or among the reasonable conclusions to be drawn

from the evidence presented at trial.” See Browne, 505 F.3d at 1253 (quotation

marks omitted). Taken together, the codefendants’ testimony, intercepted

communications, and other testimony concerning the market for and route of the


                                          7
           USCA11 Case: 20-10986          Date Filed: 05/21/2021       Page: 8 of 12



cocaine provide substantial evidence from which a reasonable jury could conclude

Castaneda knew or had reasonable cause to believe the cocaine would be

unlawfully imported into the United States.

B. Substantive Reasonableness

       Castaneda next contends her sentence was substantively unreasonable under

the 18 U.S.C. § 3553(a) factors. She argues that she was significantly less culpable

than others involved in the large-scale distribution of cocaine, notes her poor and

abusive upbringing in Colombia and separation from her children in Colombia, and

contends a ten-year sentence would have been sufficient to provide just

punishment and fulfill other sentencing goals. Castaneda also argues there was

unwarranted disparity between her sentence and those of her codefendants. 2

       We consider the substantive reasonableness of a sentence under the abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). On substantive

reasonableness review, we may vacate the sentence only if we “are left with the

definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” United

States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quotation marks


       2
          To the extent Castaneda challenges the conditions of her confinement for the first time
in her reply brief, we deem any such argument to be waived. See United States v. Levy, 379 F.3d
1241, 1244 (11th Cir. 2004).
                                                8
         USCA11 Case: 20-10986       Date Filed: 05/21/2021   Page: 9 of 12



omitted). The party who challenges the sentence bears the burden to show that the

sentence is unreasonable, considering the record and the § 3553(a) factors. United

States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      Section 3553(a) requires the district court to “impose a sentence sufficient,

but not greater than necessary,” to reflect the seriousness of the offense, promote

respect for the law, provide just punishment for the offense, deter criminal conduct,

protect the public, and provide the defendant with necessary training, care, or

treatment. 18 U.S.C. § 3553(a)(2)(A)-(D). The court must also consider the nature

and circumstances of the offense and history and characteristics of the defendant,

the types of sentences available, the applicable guidelines range, any pertinent

policy statement issued by the Sentencing Commission, the need to avoid

unwarranted sentencing disparities, and the need to provide restitution to victims.

Id. § 3553(a)(1), (3)-(7). The weight given to any § 3553(a) factor is a matter

committed to the discretion of the district court. United States v. Williams, 526

F.3d 1312, 1322 (11th Cir. 2008).

      Based on a total offense level of 41 and criminal history category of I,

Castaneda’s advisory guidelines range was 324 to 405 months’ imprisonment. The

district court varied downward from the low end of the guidelines range by 54

months, resulting in a below-guidelines sentence of 270 months’ imprisonment.




                                          9
         USCA11 Case: 20-10986       Date Filed: 05/21/2021   Page: 10 of 12



The statutory range for Castaneda’s offense was 120 months to life imprisonment.

See 21 U.S.C. § 960(b)(1)(B)(ii).

      Castaneda’s sentence is substantively reasonable. At sentencing, after

hearing the parties’ arguments, the district court emphasized that this was a serious

case involving hundreds of kilograms of cocaine, with over 600 kilograms

attributed to Castaneda. The court also stated Castaneda had played a significant

role in the offense, which was supported by evidence at trial that she brought

others into the drug trafficking organization, managed and supervised others within

the organization, and arranged logistics for shipping the cocaine. The court also

indicated it was important to deter others from committing similar offenses. These

considerations are consistent with § 3553(a) factors including the nature and

circumstances of the offense and the need for the sentence imposed to reflect the

seriousness of the offense and afford adequate deterrence. 18 U.S.C. § 3553(a)(1),

(2)(A)-(B). It was in the court’s discretion to assign greater weight to these factors

than to Castaneda’s upbringing or distance from her family. See Williams, 526

F.3d at 1322.

      Castaneda’s sentence did not result in unwarranted sentencing disparity.

Nine of Castaneda’s ten codefendants pleaded guilty before the district court; one

was transferred to another judicial district. Only Castaneda proceeded to trial.

Castaneda argues Edison Perlaza Orobio (Orobio), the leader of the drug


                                          10
         USCA11 Case: 20-10986      Date Filed: 05/21/2021   Page: 11 of 12



trafficking organization, had a lower advisory guidelines range even though 30,000

kilograms of cocaine were attributed to him in the presentence investigation report.

She also contends several other defendants—Belalcazar, Bonilla, and Jefferson

Bravo Espinosa (Bravo)—received lower sentences than she did despite being held

accountable for larger quantities of cocaine.

      Castaneda’s arguments are without merit. Orobio had yet to be sentenced at

the time of Castaneda’s sentencing. Belalcazar, Bonilla, and Bravo all pleaded

guilty, cooperated with the government, and accepted responsibility. As such,

none of those individuals could serve as proper points of comparison for whether

there was any unwarranted sentencing disparity. See United States v. Cavallo, 790

F.3d 1202, 1237 (11th Cir. 2015) (stating that under § 3553(a)(6), “a defendant

who cooperates with the Government and pleads guilty is not similarly situated to

his co-defendant who proceeds to trial,” and “there is no unwarranted disparity

even when a cooperating defendant receives a substantially shorter sentence than a

defendant who goes to trial” (quotation marks omitted)). In any event, the district

court considered the sentences of Castaneda’s codefendants in deciding to vary

downward by 54 months.

      As a final matter, that Castaneda’s sentence fell below the advisory

guidelines range and well below the statutory maximum of life imprisonment are

further indications of its reasonableness. See United States v. Nagel, 835 F.3d


                                         11
        USCA11 Case: 20-10986      Date Filed: 05/21/2021   Page: 12 of 12



1371, 1377 (11th Cir. 2016) (concluding sentence’s position at the low end of the

advisory guidelines range and significantly below the statutory maximum of life

supported its reasonableness).

                                 II. CONCLUSION

      For the reasons above, we affirm Castaneda’s conviction and sentence.

      AFFIRMED.




                                        12